RYLAND, J.
The principal question in this case, depends on the jurisdiction of the Court of Common Pleas, in actions to enforce a mechanic’s lien in the city and county of St. Louis. The only doubt I entertained on this question was as to the continuing in force of the act of the Legislature, respecting Mechanics’ Liens in the city and county of St. Louis, passed at the session of the Cen eral Assembly in 1842-8. See the “act for the better securing of mechanics and others erecting buildings or furnishing materials for the same, in the city and county of St. Louis,” Sess. acts 1842, p. 83; and this doubt has yielded to a decision of this court. In the case of Gaty, McCune and Glasby v. Brown, 11 Mo. R. 141, this court unanimously decided, that the above mentioned act is preserved and continued in force by the 22nd section of the act . concerning Revised Statutes, Rev. Code 1845, p. 699. I feel unwilling to disturb that decision.. By the above mentioned act of 1842-3, the suit in all cases, when the amount is over $90, shall be brought in the Circuit Court.
This court decided, that a scire facias to enforce a mechanic’s lien could not be maintained in the Court of Common Pleas (see ■ the above cited case of Gaty, McCune and Glasby v. Brown and others), and although that decision does not reach this question, for the Judge in delivering the opinion says, this question is not raised in that case, yet it is impossible to withdraw this question from the principle embraced within that decision, what is a proceeding by scire facias to enforce a mechanics lien, but a civil suit ? It cannot be pretended, that the lien filed is a record of the Circuit Court, and therefore a scire facias may well issue on it as such record in that court and in no other. By the act of 1842-3 the party having the lien may enforce it by scire facias or by any other civil action: as the act is silent as to the form of suit or.proceeding leaving it to the party’s option. Then the same reasoning which deprives the Court of Common Pleas of the jurisdiction of the remedy by scire facias, will- deprive it of the remedy by assumpsit or other common law action. And the party must enforce his lien by suit in the Circuit Court.
The lien being required by law to be filed in the office of the clerk of the Circuit Court, the Legislature may have deemed it most prudent and wise to require the action to be brought in that court, and in none other. Under this view of the law, then, the instruction given by the court below for the defendant is correct and those asked for by the plaintiffs properly refused. The judgment of the court is therefore affirmed.